UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 03-7533



UNITED STATES OF AMERICA,

                                               Petitioner - Appellee,

          versus


SEWN NEWTON,

                                              Respondent - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-03-422-5-BR)


Submitted:     April 9, 2004                 Decided:   April 29, 2004


Before WILKINSON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Jane E. Pearce, Research and
Writing Attorney, Raleigh, North Carolina, for Appellant. Frank D.
Whitney, United States Attorney, R. A. Renfer, Jr., Assistant
United States Attorney, Michelle T. Fuseyamore, Special Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Sewn Newton appeals the district court’s order finding

that he is presently suffering from a mental disease or defect for

which he is in need of custody for care and treatment in a suitable

facility under 18 U.S.C. § 4245 (2000) and ordering him into the

custody of the United States Attorney General for hospitalization

and treatment.      Newton’s attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that, in his

opinion, there are no meritorious issues for appeal.              Although

concluding that such allegations lacked merit, counsel asserted

that the district court clearly erred when it reached its finding.

Newton has been informed of his right to file a pro se supplemental

brief, but has not done so.      We affirm.

              Section 4245 provides for the hospitalization of an

imprisoned person suffering from a mental disease or defect.            The

district court properly grants a § 4245 motion if the government

proves by a preponderance of the evidence that the inmate currently

suffers from a mental disease or defect requiring “custody for care

or treatment in a suitable facility.”         United States v. Baker, 45

F.3d 837, 840 (4th Cir. 1995).        The district court’s determination

of this issue is one of fact that we review under a clearly

erroneous standard.     See United States v. Steil, 916 F.2d 485, 487

(8th   Cir.    1990).   A   finding   is   clearly   erroneous   when   “the

reviewing court is left with the definite and firm conviction that


                                  - 2 -
a mistake has been committed.” Faulconer v. Commissioner, 748 F.2d

890, 895 (4th Cir. 1984).

          The district court relied on two independent written

psychiatric evaluations of Newton as well as the live testimony of

a psychiatrist at FCI-Butner.   The unanimous expert conclusion was

that Newton suffered from a mental disease or defect for which he

required treatment in a suitable facility.   Newton did not present

any evidence to the contrary.   We therefore conclude the district

court did not clearly err when it found Newton needed to be placed

in a suitable facility for care or treatment of his mental illness

under § 4245.     We also conclude Newton received all of the

procedural protections to which he was entitled.      See Vitek v.

Jones, 445 U.S. 480, 494-96 (1980) (identifying minimum procedural

safeguards for commitment under § 4245).

          As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.      We therefore

affirm the decision of the district court. The court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions


                                - 3 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      AFFIRMED




                              - 4 -